Name: Commission Regulation (EU) No 1092/2014 of 16 October 2014 amending Annex II to Regulation (EC) No 1333/2008 of the European Parliament and of the Council as regards the use of sweeteners in certain fruit or vegetable spreads Text with EEA relevance
 Type: Regulation
 Subject Matter: marketing;  health;  foodstuff;  food technology
 Date Published: nan

 17.10.2014 EN Official Journal of the European Union L 299/19 COMMISSION REGULATION (EU) No 1092/2014 of 16 October 2014 amending Annex II to Regulation (EC) No 1333/2008 of the European Parliament and of the Council as regards the use of sweeteners in certain fruit or vegetable spreads (Text with EEA relevance) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EC) No 1333/2008 of the European Parliament and of the Council of 16 December 2008 on food additives (1) and in particular Article 10(3), Whereas: (1) Annex II to Regulation (EC) No 1333/2008 lays down a Union list of food additives approved for use in foods and their conditions of use. (2) The Union list of food additives may be updated in accordance with the common procedure referred to in Article 3(1) of Regulation (EC) No 1331/2008 of the European Parliament and of the Council (2) either on the initiative of the Commission or following an application. (3) On 24 April 2014 an application was submitted for authorisation of the use of sweeteners in all products belonging to sub food category 04.2.5.3 Other similar fruit or vegetable spreads of Annex II to Regulation (EC) No 1333/2008. That category includes fruit or vegetable spreads similar to jams, jellies and marmalades as defined by Council Directive 2001/113/EC (3). The application was subsequently made available to the Member States pursuant to Article 4 of Regulation (EC) No 1331/2008. (4) Council Directive 2001/113/EC describes and defines jams, jellies and marmalades. Fruit or vegetable spreads, similar to jams, jellies and marmalades, which fall within sub food category 04.2.5.3, may contain ingredients other than those listed in Annex II to Directive 2001/113/EC (e.g. vitamins, minerals and flavourings). (5) Annex II to Regulation (EC) No 1333/2008 authorises the use of sweeteners Aspartame (E 951), Neotame (E 961) and Salt of aspartame-acesulfame (E 962) in energy-reduced jams, jellies and marmalades, as well as in other similar fruit spreads as dried-fruit-based sandwich spreads that are energy-reduced or with no added sugar. (6) An extension of use of those sweeteners to all other energy-reduced similar fruit or vegetable spreads will allow their use in a similar way as in energy-reduced jams, jellies and marmalades. (7) As fruit or vegetable spreads are used as an alternative to jams, jellies and marmalades, the use of sweeteners in those spreads will not lead to an additional exposure of the consumer and therefore is not of safety concern. (8) Pursuant to Article 3(2) of Regulation (EC) No 1331/2008, the Commission is to seek the opinion of the European Food Safety Authority in order to update the Union list of food additives set out in Annex II to Regulation (EC) No 1333/2008, except where such update is not liable to have an effect on human health. Since the extension of use of Aspartame (E 951), Neotame (E 961) and Salt of aspartame-acesulfame (E 962) to all other energy-reduced similar fruit or vegetable spreads constitutes an update of that list which is not liable to have an effect on human health, it is not necessary to seek the opinion of the European Food Safety Authority. (9) Therefore, Annex II to Regulation (EC) No 1333/2008 should be amended accordingly. (10) The measures provided for in this Regulation are in accordance with the opinion of the Standing Committee on Plants, Animals, Food and Feed, HAS ADOPTED THIS REGULATION: Article 1 Annex II to Regulation (EC) No 1333/2008 is amended in accordance with the Annex to this Regulation. Article 2 This Regulation shall enter into force on the twentieth day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 16 October 2014. For the Commission The President JosÃ © Manuel BARROSO (1) OJ L 354, 31.12.2008, p. 16. (2) Regulation (EC) No 1331/2008 of the European Parliament and of the Council of 16 December 2008 establishing a common authorisation procedure for food additives, food enzymes and food flavourings (OJ L 354, 31.12.2008, p. 1). (3) Council Directive 2001/113/EC of 20 December 2001 relating to fruit jams, jellies and marmalades and sweetened chestnut purÃ ©e intended for human consumption (OJ L 10, 12.1.2002, p. 67). ANNEX In Part E of Annex II to Regulation (EC) No 1333/2008, in sub food category 04.2.5.3 Other similar fruit or vegetable spreads, the entries for E 951, E 961 and E 962 are replaced by the following: E 951 Aspartame 1 000 only energy-reduced fruit or vegetable spreads and dried-fruit-based sandwich spreads, energy-reduced or with no added sugar E 961 Neotame 32 only energy-reduced fruit or vegetable spreads and dried-fruit-based sandwich spreads, energy-reduced or with no added sugar E 962 Salt of aspartame-acesulfame 1 000 (11)b (49) (50) only energy-reduced fruit or vegetable spreads and dried-fruit-based sandwich spreads, energy-reduced or with no added sugar